Title: To James Madison from Robert R. Livingston, 17 April 1803
From: Livingston, Robert R.
To: Madison, James


(No 75)
Dear Sir
Paris 17 April 1803.
Mr. Petry having been detained, I have an opportunity to give you a relation of what has passed Since my letter of the 13th. On the 14th I called upon Mr Munroe to present him to the Minister who had upon my application fixed 3 O’clock that day for his reception. Before we went we examined our Commission in which there are two circumstances with which I am not quite Satisfied—one indeed of little moment because it only respects me personally, & the other very important as it may if things Should take a turn favorable to France defeat all we may do even at the moment of signature. The first is that I have not the Same rank in the Commission with Mr Munroe. It is important that I Should be thought to Stand as well with our Government as any other person. If So, my age & the Stations I have held entitled me not to have had any person placed above me in the line I fill. The second is that the commission contains powers only to treat for lands on the east side of the Mississippi. You will recollect that I had been long preparing this Government to yield us the country above the arkansas, because I Saw the effect of their holding & giving encouragement to settle it would draw off a prodigious population from our side of the river and form such a connection between the inhabitants of the western country and these new settlers who would be their relations and friends as would be extremely dangerous. In my private negotiations with Joseph Bonaparte I had urged every reason that I could think of to induce them to give us the country and those reasons have had their effect. I am therefore surprised that our commission should have entirely lost sight of that object. Mr Munroe however agrees with me that we will proceed as well as we can & as we left no copy of the commission it may possibly escape unnoticed tho it will doubly damn us if our negotiation should not please at home. It is absolutely necessary my dear Sir, to repose confidence in Ministers who are placed So far from the Seat of Government you will recollect that I have been absolutely without powers to the present moment & that tho’ I have hazarded many things upon a presumption that I Should have them none have been received till now and now they are unfortunately too limited.
But to proceed, on waiting upon the Minister we found Mr Marbois there who told me that he had come to communicate to the Minister what had passed between us, & that he greatly regretted the not being able to bring us to Such an offer as he might mention to the first Consul I told him that it was unnecessary to repeat what would compel us to limit our offers to a much more moderate Sum as I had already detailed them at large, & he knew they exceeded our means. We were very graciously received by the Minister whom I pressed to obtain as early a day as possible for the reception of Mr Munroe as time pressed & we were anxious to conclude our business for reasons arising out of the present disturbed State of America. He told me he would Speak to the First Consul that night on the Subject, & that he hoped Some person would be appointed to treat with us even before Mr Munroe was presented. After a little general conversation, we took leave in expectation that Mr Munroe would be presented, this day (Sunday) being a day of reception for the civil officers of the Government. The next day, Mr Munroe & myself after Spending Some time in consultation determined to offer fifty millions including our debts but presumed it would be best only to mention forty in the first instance. This I accordingly did in a conference I had the 15th with Mr Marbois. He expressed great Sorrow that we could not go beyond that Sum because he was Sure that it would not be accepted & that perhaps the whole business would be defeated which he the more feared as he had just received a note from the Minister, indicative of the Consul’s not being quite pleased that he had So greatly lowered his original proposition. He Said that he Saw our Situation & he knew that there was a point beyond which we could not go with Safety to ourselves or the President; but he wished us to advance to that point. He said that he would if I wished go that very day to St Cloud, & let me know the result. I reminded him of the Consuls promise to pay the debt I placed in the Strongest light his personal obligation on this Subject, & desired him to urge it as an additional reason to conclude an agre[e]ment which would facilitate the means of doing it. The next morning which was yesterday, I again called to See him he told me that he had been to St Cloud that the Consul received his proposition very coldly & that I might consider the business as no longer in his hands Since he had given him no further powers—that he had urged the Consul’s promise relative to the debt which he admitted but Said at the Same time—he did not think it had exceeded 3 millions tho my letter expressly mentioned 20. He expressed great Sorrow upon the occasion & advised me to press Mr Talleyrand to present Mr Munroe the next day (that is this day) that he hoped that if the Consul Saw me, as he had a very particular esteem for me, that he would renew the Subject with me himself.
I went to fetch Mr Munroe & carried him to the Minister who had not returned from St Cloud, & afterwards went again but could not See him. I dined with the 2d Consul yesterday & in the evening Mr Marbois came in. I took him aside & asked him if any thing further had passed. He Said not, but that as he was to go to St Cloud the next day, it was possible that the consul might touch upon the Subject again & that if he did it not, I might consider the Plan as relinquished & that if I had any further proposition to make it would be well to State it. I then told him that on further conversation with Mr Munroe we had resolved to go the greatest possible length & that we would give fifty millions. He Said he had very little hopes that any thing Short of his propositions would Succeed, but that he would make the best use of the arguments I had furnished him with if an opportunity was offered; if nothing was done the next day I might conclude that the Consul had changed his Sentiments—that having given the Kingdom of Etruria whose revenues were 25.000000₶ in exchange for this country it was natural that the first Consul Should estimate it beyond its real value.
Thus we Stand at present resolving to rest a few days upon our oars. In the mean time I Shall press the payment of the debt as an excitement to forward the other business. No notice has been given for Mr Munroe’s reception & I am not without my fears that he will not be received before the usual diplomatic day which will not be till the 15th & before that time the Consul will probably go upon his tour to flanders. Mr Munroe having been compelled when here to be well with the party then uppermost and who are detested by the present rulers it will be some time before they know how to estimate his worth & Talleyrand has I find imbibed personal prejudice against him that will induce him to throw every possible obstruction in his way that he can do consistently with their own views. I Shall attend to the other Subjects of your letter at the first moment of leisure. At present I think it would be improper to touch upon lesser matter which may either divert the attention or irritate. I am Sorry you have not thought it proper to attend to my request as to the Italian Republic—it has I believe been acknowledged by all the powers of Europe except great Britain. Comps. that cost nothing Should I think always be paid w[h]ere you have points to carry. Be So obliging in answering my letters as to notice any project I throw out, because it is not enough to have them passed over in Silence as that leaves me in doubt whereas the approbation or rejection of them precisely would inform me of your Sentiments & enable to act accordingly. I am Dear Sir, with much esteem & respect Your most Obt hum: Servt
Robt R Livingston
 

   
   RC (DNA: RG 59, DD, France, vol. 8); draft (NHi: Livingston Papers); letterbook copy (NHi: Livingston Papers, vol. 1). RC marked “Duplicate.” In a clerk’s hand, signed by Livingston. Docketed by Wagner as received 14 July. Italicized words are those encoded by Livingston’s secretary and decoded here by the editors. RC decoded interlinearly by JM. Draft marked “private & confidential” by Livingston. A note on the letterbook copy indicates that the letter was carried by Petry.



   
   See Livingston to JM, 18 Feb. 1803.


